TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00618-CR




                                 Jason Levar Gibson, Appellant


                                                  v.


                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
           NO. 3032574, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due June 22, 2005. Appellant’s appointed attorney, Mr.

Edmund M. (Skip) Davis, did not respond to this Court’s notice that the brief is overdue.

               The appeal is abated and the district court is ordered to conduct a hearing to determine

whether counsel has abandoned this appeal. Tex. R. App. P. 38.8(b)(2). The court shall make

appropriate findings and recommendations. If Mr. Davis is not prepared to prosecute this appeal in

a timely fashion, the court shall appoint substitute counsel who will effectively represent appellant

on appeal. A record from this hearing, including copies of all findings and orders and a transcription
of the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental

record no later than August 26, 2005. Rule 38.8(b)(3).




                                                __________________________________________

                                                Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Filed: August 1, 2005

Do Not Publish




                                                   2